                                  UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF WASHINGTON
                                            ___________________________


     Sameer M. Alifarag                                                                   CHAMBERS
Law Clerk to the Hon. Christopher M. Alston                                         United States Courthouse
                                                                                   700 Stewart Street, #6301
                                                                                      Seattle, WA 98101
                                                                                          (206) 370-5330

                                                November 6, 2019

Via U.S. Mail

Joseph Paul Illg
23606 49th Place West
Mountlake Terrace, WA 98043

        Re:       In re Northwest Territorial Mint LLC, Case No. 16-11767-CMA

Dear Mr. Illg:

        The Court received your letter that was placed on the Court’s docket on October 29, 2019
[Docket No. 2150]. Your letter asks the Court for assistance in recovering property that you assert
belongs to you. The Court cannot provide relief to anyone based on a letter. If you want the Court
to take any action, you must file and serve a motion or commence an adversary proceeding in
accordance with the Federal and Local Rules of Bankruptcy Procedure.

        Bankruptcy Rule 9003 and the Code of Judicial Conduct prohibit the Court from having
ex-parte contact with a party concerning matters that may come before it. The court staff is
barred from giving you any legal advice in this matter. I strongly suggest that you contact an
attorney to assist you in this matter.


                                                     Sincerely,



                                                     Sameer M. Alifarag
                                                     Law Clerk to the Honorable Christopher M. Alston


cc:     Michael Gearin & David Neu (via ECF)




Case 16-11767-CMA                Doc 2163       Filed 11/06/19     Ent. 11/06/19 10:34:48     Pg. 1 of 1
